

116 S816 RS: Small Scale LNG Access Act of 2019
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 175116th CONGRESS1st SessionS. 816[Report No. 116–73]IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Cassidy (for himself, Mr. Kennedy, Mr. Rubio, Mr. Scott of Florida, Mr. Jones, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesAugust 16, 2019Reported under authority of the order of the Senate of August 1, 2019, by Ms. Murkowski, without amendmentA BILLTo amend the Natural Gas Act to expedite approval of exports of small volumes of natural gas, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Small Scale LNG Access Act of 2019. 2.Expedited approval of export of certain volumes of natural gasSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by striking subsection (c) and inserting the following:
			
				(c)Expedited application and approval process
 (1)In generalFor purposes of subsection (a), the following shall be deemed to be consistent with the public interest, and applications for such importation or exportation shall be granted without modification or delay:
 (A)The importation of the natural gas referred to in subsection (b). (B)The exportation of natural gas in a volume up to and including 51,750,000,000 cubic feet per year.
 (C)The exportation of natural gas to a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas.
 (2)ExclusionSubparagraphs (B) and (C) of paragraph (1) shall not apply to any nation subject to sanctions imposed by the United States..August 16, 2019Reported without amendment